Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS RESULTS FOR NEW YORK, February 9, 2009—Loews Corporation (NYSE: L) today reported a loss from continuing operations for the year ended December 31, 2008 of $182 million, or $0.38 per share, compared to income from continuing operations of $1,587 million, or $2.96 per share, in 2007. The Company reported a loss from continuing operations for the 2008 fourth quarter of $958 million, or $2.20 per share, compared to income from continuing operations of $295 million, or $0.56 per share, in the 2007 fourth quarter. The fourth quarter and full year of 2008 include the following: · Realized investment losses at CNA of $283 million for the fourth quarter of 2008 and $756 million for the full year 2008, after tax and minority interest. · A $440 million after tax non-cash impairment charge for the fourth quarter and full year 2008, related to the carrying value of HighMount’s proved reserves reflecting commodity prices at December 31, 2008. · A $314 million after tax non-cash goodwill impairment charge for the fourth quarter and full year 2008, related to HighMount. · Book value per common share of $30.17 at December 31, 2008 as compared to $32.40 at December 31, 2007. Net income for the year ended
